Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The Examiner notes that claims 1-25 are pending. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “a data center configured to ... monitor and report to a diagnostic center manager whether the vibration data and field notes information corresponding to a particular machine-under-test is being processed by an analyst and will be completed within a specified time interval specific to the machine-under-test”, however, the limitations are found to be indefinite. Specifically, it is unclear what “will be completed”; the limitations are found to be grammatically incorrect, obfuscating the Applicant’s intended meaning (eg, correct grammar would clearly recite a subject related to the verb “will be completed”). Applicant’s published specification (paragraphs [0157], [0218]) recites similar language, failing to clarify the meaning of the limitation. The claim has been interpreted as can best be understood. For examination 
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall (Patent No US 6,848,109, hereafter “Lofall”) in view of Rhoe (Patent No US 8,886,473, hereafter “Rhoe”) and Grant et al (PGPub No US 2008/0040449, hereafter “Grant”).
Regarding claim 1, Lofall discloses:
a data center (Lofall - fig. 2, item 50; fig. 4, item 10, 30; col. 5, lines 10-35, “peer system 50”, “each Device 10 and its database 30 are equal to other individuals within the system”) configured to receive (Lofall – fig. 1, items 12, 14, shows sensor Device 10 includes electrical analog input circuitry 12 for the purpose of sampling mechanical vibration signals transmitted from sensors 14”; fig. 2, items 50, 10, shows collected data is available to the data center [item 50]), store (Lofall – col 4, lines 30-35, “Device 10 allows the user to ... store this data”), and provide secure backup for received vibration data (Lofall – col 6, lines 10-15, “Device 10 contains a secure distributed database environment”), the data center including a communication module (Lofall – fig. 1, item 10, 28; col 7, lines 35-45, “Device 10 provides ... communications ports 28"), a database management module (Lofall – fig. 1, item 34; col 7, lines 35-45, “Device 10 provides database management”), a diagnostic analysis module (Lofall – fig. 1, item 60; col 7, lines 35-45, “Device 10 provides a full spectrum of vibration analysis tools”; col 10, lines 10-15, “Device 10 employs an expert system included in the diagnostic system 60 to analyze the data”), and a portal module to enable one or more remote analysts to review and collaborate on the received vibration data (Lofall – fig. 1, item 16; col. 12, line65 – col. 13, line45; col fig. 4, “Central Database”; col 7, lines 35-45, “Remote individuals will be able to utilize high quality data communications offered by local internet service providers ....Remote sites may connect to either a common server out on the Internet or through a company's Internet connection to a centralized server on site.”), 
wherein the communication module includes a monitoring unit (Lofall – col. 4, lines 1-15, “The Device 10 evaluates characteristics of the vibration data and provides a simple text output to the display”) configured to monitor the receipt of prioritized data from the one or more vibration analysis units (Lofall – col 11, lines After the Device 10 is finished collecting data from a first location on the machine .... the expert system may automatically begin its diagnosis [if] a fault is detected, the severity [prioritized data] would dictate the actions [requires monitoring is occurring]”), and to notify [pertinent people] of the need for priority review (Lofall – col 11, lines 25-55, teaches the expert system would send the automatic e-mails [notify], to pertinent people for further review depending upon the priority) and report on a reduced time schedule of the prioritized data (Lofall – col 11, lines 25-55, teaches the user may perform real time data collection for further diagnosis of the machine or may turn the trouble machine over the maintenance mechanic/electrician for repair, where performing extra data collection or scheduling maintenance both require a change in schedule, expediting high priority data, which would need to be coordinated [reported] with management).
Although Lofall does not recite the exact claim language notify “the diagnostic center manager and one or more of the remote analysts”, the concept of emailing pertinent people (Lofall – col 11, lines 25-55) is taught, and it would be well within the realm of understanding for one of ordinary skill in the art to select where, and to whom, to send the priority data for required analysis. In other words, the people to be notified are merely a design choice, easily determined by one of ordinary skill in the art, to meet the specific requirements of the scenario.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to notify the diagnostic center manager and one or more of the remote analysts for the expected benefit of quickly screening machines under test and forwarding priority data to appropriate staff (Lofall – col 11, lines 25-55).

Rhoe teaches to monitor and report to a diagnostic center manager whether the vibration data corresponding to a particular machine-under-test is being processed by an analyst and will be completed within a specified time interval specific to the machine-under-test (Rhoe – col. 7, line 55 – col. 8, line 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the analysis and reporting as taught by Rhoe in Lofall for the expected benefit of providing a periodic investigation and identification of changes or anomalies in the vibration data that may indicate a change in component structure or integrity in a cost effective manner (Rhoe – col. 8, lines 30-40).	
The combination of Lofall and Rhoe does not explicitly disclose field notes information.
Grant teaches field notes information (Grant – p [0022]-[0023], teaches allows for annotation of the data acquisition process beyond the limitations of the sensor[s] and simultaneously testing in the field while annotating smells/sights related to the readings; p [0070], “Annotations may be entered linked to particular observations, to a trial, or to the process as a whole”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the field notes feature as taught by Grant in the combined art of Lofall and Rhoe for the expected benefit of conveying information not within the 
Regarding claim 2, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses receive a diagnostic report from an expert system executing on one or more vibration analysis units to identify one or more machine faults of one or more machines-under-test (Lofall – col 19, lines 30-50).
 Regarding claim 3, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses the diagnostic report is configured to establish priorities for review of received vibration data by the one or more remote analysts (Lofall – col 20, line 60 – col. 21, line 10; col 22, lines 1-10).
Regarding claim 6, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses send notifications via email, text messages, automated voice phone calls, web portal services, or combinations thereof (Lofall – col 11, lines 15-50).
Regarding claim 8, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Rhoe discloses enable the one or more remote analysts to generate requested action notes to be executed by an operator of the one or more vibration analysis units (Rhoe – col 4, lines 5-20).
Regarding claim 19, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses facilitate an operator of the one or more vibration analysis units, via the communication network, to review or download scheduled data collection routes and to upload data stored in the one or more vibration analysis units to the data center for review by the one or more remote analysts (Lofall – col. 6, lines 1-10, “the remote workstation would need to operate as a true slave, where specific data collection "routes" are downloaded to a purpose-built data collector, then after data is acquired, uploads the "route" back to the host system”).
Regarding claim 22, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, Further, Rhoe, discloses communicate a requested action from the remote analyst to an operator of the one or more vibration analysis units to perform one or more additional tests on one or more machines at the industrial site (Rhoe – col. 11, lines 1-15, teaches determine if any additional data should be collected to troubleshoot a problem).
Regarding claim 23, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, Further, Rhoe, discloses communicate a requested action from the remote analyst to an operator of the one or more vibration analysis units to collect additional data related to a design or specification of one or more machines or any maintenance actions which have been performed on one or more machines at the industrial site (Rhoe – col. 11, lines 45-70, teaches verifying whether remedial action has resolved the issue; requires that the remedial action is known [maintenance actions]).


Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Sullivan (Operations & Maintenance Best Practices, 2010, hereafter “Sullivan”).
Regarding claim 12, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Grant discloses an operational dashboard module, accessible over the communication network (Grant – p [0036]).
It does not explicitly disclose identify a remaining time in a response commitment of prioritized data, and to indicate if the prioritized data is currently being analyzed.
Sullivan teaches identify a remaining time in a response commitment of prioritized data (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out)”, provides the required information to determine capacity remaining time), and to indicate if the prioritized data is currently being analyzed (Sullivan – page 4.2, bullet #1, “Real-time reports of ongoing work activity”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Sullivan in the combined art of Lofall, Rhoe, Grant and Sullivan for the expected benefit of adhering to the well-understood O&M best practices. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses generate alert messages to an assigned remote analyst and the diagnostic center manager at a set of checkpoints (Lofall – col 11, lines 25-55, teaches the expert system would send automatic e-mails [alert], to pertinent people for further review).
Although Lofall does not recite the exact claim language “an assigned remote analyst and the diagnostic center manager at a set of checkpoints”, the concept of emailing pertinent people (Lofall – col 11, lines 25-55) is taught, and it would be well within the realm of understanding for one of ordinary skill in the art to select where, to whom, to send the priority data for required analysis. In other words, the people to be notified are merely a design choice, easily determined by one of ordinary skill in the art, to meet the specific requirements of the scenario.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to alert an assigned remote analyst and the diagnostic center manager at a set of checkpoints for the expected benefit of quickly screening machines under test and forwarding priority data to appropriate staff (Lofall – col 11, lines 25-55).
The combined art of Lofall, Rhoe and Grant does not explicitly disclose including specified percentages of response time that has elapsed for routine and prioritized data.
Sullivan teaches including specified percentages of response time that has elapsed for routine and prioritized data (Sullivan – page 4.2, bullet #4, “Capital and labor cost tracking by component as well as shortest, median, and longest times to close a work order by component.”, provides data required to determine the claimed limitation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize data analysis as taught by Sullivan in the combined art of Lofall, Rhoe and Grant for the expected benefit of adhering to the well-understood O&M best practices. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses generate a diagnostic report based on the received vibration data (Lofall – col. 21, line 30-45, “linear numerical scoring system [diagnostic report] used to determine fault severity is well suited to provide trending of severity over time”) and to generate events to be tracked for recommended maintenance actions based on review of received vibration data (Lofall – col. 21, line 30-45, “multiple faults can be trended independently for a machine on the same graphical plot. Repair decisions can be made based in part on a combination of absolute fault severity and its rate of increase, and in part on the type and number of indicated faults”).
The combined art of Lofall, Rhoe, and Grant does not explicitly disclose prompt the one or more remote analysts to acknowledge any open maintenance events before the diagnostic report is generated.
prompt the one or more remote analysts to acknowledge any open maintenance events before the diagnostic report is generated (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out) over time allows the manager to better understand workloads and better schedule staff.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Sullivan in the combined art of Lofall, Rhoe and Grant for the expected benefit of adhering to the well-understood O&M best practices. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Jenkins et al (PGPub No US 2011/0246444, hereafter “Jenkins”).
Regarding claim 4, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, however, it does not explicitly disclose an alert unit configured to alert the one or more remote analysts that data from a machine-under-test is ready to be analyzed.
Jenkins teaches an alert unit configured to alert the one or more remote analysts that data from a machine-under-test is ready to be analyzed (Jenkins – p [0122], “notify an individual user who may optionally be required to perform an activity before sending the workflow to the next step in the workflow process ... notifying the process that the associated event has occurred or by triggering the activation of the other process”; p [0124]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the alert as taught by Jenkins in the combined art of Lofall, Rhoe and Grant for the expected benefit of facilitating the flow of content across the department processes within an organization (Jenkins – p [0122]).
Regarding claim 7, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Rhoe discloses generate a diagnostic report based on the received vibration data (Rhoe – col. 7, line 55 – col. 8, line 5). 
It does not explicitly disclose the analysis module is configured to alert the one or more remote analysts to the presence of field notes information at the remote diagnostic center, and to prompt the one or more remote analysts to acknowledge the presence of the field notes information before the diagnostic report is completed.
Jenkins teaches the analysis module is configured to alert the one or more remote analysts to the presence of field notes information at the remote diagnostic center (Jenkins – p [0124], teaches a process step may be configured to notify [alert] users of a content event [field note/annotation] for which the user has requested notification, for example, when the associated content has been created, modified, or deleted [annotated]; p [0142], teaches an enrichment content service is "annotate", which may store a note in association with the content object in the native system), and to prompt the one or more remote analysts to acknowledge the presence of the field notes information before the diagnostic report is completed (Jenkins – p [0122], “notify an individual user who may optionally be required to perform an activity before sending the workflow to the next step in the workflow process ... notifying the process that the associated event has occurred [acknowledging] or by triggering the activation of the other process”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the alerts as taught by Jenkins in the combined art of Lofall, Rhoe and Grant for the expected benefit of facilitating the flow of content across the department processes within an organization (Jenkins – p [0122]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Reeves et al (PGPub No US 2004/0181364, hereafter “Reeves”) and Mobley (An Introduction To Predictive Maintenance, Second Edition, 2002, hereafter “Mobley”).
Regarding claim 5, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, however, does not explicitly disclose alert an operator of the one or more vibration analysis units that data from a particular machine-under-test or a specified set of machines is due or overdue for collection and to notify the diagnostic center manager and a manager of an industrial site of the one or more machine sites when periodic routine data collection is overdue.
 alert an operator of the one or more vibration analysis units that data from a particular machine-under-test or a specified set of machines is due or overdue for collection (Reeves – p [0071], “the data collection system 212 requests [alert] operational status information [data is due] associated with one or more rotating equipment entities”; the Examiner notes that the option of notification of when “collection is due” was selected). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the alert as taught by Reeves in the combined art of Lofall, Rhoe and Grant for the expected benefit of facilitating the flow of content across the department processes within an organization (Jenkins – p [0122]).
The combined art of Lofall, Rhoe, Grant and Reeves does not explicitly disclose notify the diagnostic center manager and a manager of an industrial site of the one or more machine sites when periodic routine data collection is overdue.
Mobley teaches notify the diagnostic center manager and a manager of an industrial site of the one or more machine sites when periodic routine data collection is overdue (Mobley - page 342, bullet #2, teaches automatically reports missing data and machines overdue for monitoring, acting as a reminder).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Mobley in the combined art of Lofall, Rhoe, Grant and Reeves for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to .

Claims 9, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Mobley and Sullivan.
Regarding claim 9, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further Grant discloses an operational dashboard module, accessible over the communication network (Grant – p [0036]).
It does not explicitly disclose to report which of the one or more remote analysts are actively analyzing the vibration data, to identify the number of machines assigned to each analyst for review, and to identify overload states which will likely result in reports not being available based on the commitment schedules.
Mobley teaches to report which of the one or more remote analysts are actively analyzing the vibration data (Mobley – page 50, bullet #11, “Schedules resources on hand”, which requires knowledge of who is actively working), to identify the number of machines assigned to each analyst for review (Mobley – page 50, bullet #7, “Balances workload”, which requires knowledge of each worker’s queue).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Mobley in the combined art of Lofall, Rhoe and Grant for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve 
The combined art of Lofall, Rhoe and Grant and Mobley does not explicitly disclose identify overload states which will likely result in reports not being available based on the commitment schedules.
Sullivan teaches identify overload states which will likely result in reports not being available based on the commitment schedules (Sullivan – page 3.4, bullet #3, “Backlog of corrective maintenance – An indicator of workload issues and effectiveness of preventive/predictive maintenance programs”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Sullivan in the combined art of Lofall, Rhoe, Grant and Mobley for the expected benefit of adhering to the well-understood O&M best practices. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Grant discloses an operational dashboard module, accessible over the communication network (Grant – p [0036]).
It does not explicitly disclose estimate a current total analysis workload for all data received for analysis and currently available capacity of available analysts, and to identify a capacity surplus or shortfall.
estimate a current total analysis workload for all data received for analysis and currently available capacity of available analysts (Mobley – page 50, bullet #7, “Balances workload”, which requires knowledge of each worker’s queue; therefore the total workload is known).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize analysts workload data as taught by Mobley in the combined art of Lofall, Rhoe and Grant for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
The combined art of Lofall, Rhoe, Grant and Mobley does not explicitly disclose identify a capacity surplus or shortfall.
Sullivan teaches identify a capacity surplus or shortfall (Sullivan – page 3.4, bullet #3, “Backlog of corrective maintenance – An indicator of workload issues and effectiveness of preventive/predictive maintenance programs” [shortfall], bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out) over time allows the manager to better understand workloads and better schedule staff”, provides the required information to determine capacity shortfall/surplus issues).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Sullivan in the combined art of Lofall, Rhoe, Grant and Mobley for the expected benefit of adhering to the well- Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, the combined art of Lofall, Rhoe, Grant, Mobley and Sullivan discloses all of the limitations on which this claim depends, further, Sullivan discloses present a workload of each analyst (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out) over time allows the manager to better understand workloads and better schedule staff”, requires knowledge of each analysts’ workload; page 4.2, bullet #1, “Real-time reports of ongoing work activity”), including total machines to be analyzed (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out) over time allows the manager to better understand workloads and better schedule staff”, requires knowledge of each analysts’ workload) and a number of machines to analyze per hour according to analysis and reporting schedule commitments (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed (closed out) over time allows the manager to better understand workloads and better schedule staff”, provides data required to determine the claimed limitation).
Regarding claim 18, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, however, it does not explicitly disclose facilitate a maintenance planner, via the communication network, to review or download requested maintenance events, to create new maintenance events to be tracked, and to provide follow-up information related to each maintenance event until the maintenance event is closed.
Mobley teaches facilitate a maintenance planner, via the communication network (Mobley – page 16, paragraph 3, “The ability to measure even slight deviations from normal operating parameters permits appropriate plant personnel (e.g., reliability engineers, maintenance planners) to plan and schedule minor adjustments that will prevent degradation of the machine or system”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize planner as taught by Mobley in the combined art of Lofall, Rhoe and Grant for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

The combined art of Lofall, Rhoe and Grant and Mobley does not explicitly disclose review or download requested maintenance events, to create new maintenance events to be tracked, and to provide follow-up information related to each maintenance event until the maintenance event is closed.
Sullivan teaches review or download requested maintenance events, to create new maintenance events to be tracked, and to provide follow-up information related to each maintenance event until the maintenance event is closed (Sullivan – page 3.4, bullet #2, “Work orders generated/closed out – Tracking of work orders generated and completed”; pages 4.1-4.2, teaches CMMS capabilities).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize tracking as taught by Sullivan in the combined art of Lofall, Rhoe, Grant and Mobley for the expected benefit of adhering to the well-understood O&M best practices. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe, Grant, Mobley and Sullivan in view of Reeves.
Regarding claim 10, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, however, it does not explicitly disclose the operational dashboard module is configured to report which particular machine is ready for analysis and/or which particular analysts are not active.
Reeves discloses the operational dashboard module is configured to report which particular machine is ready for analysis and/or which particular analysts are not active (Reeves – fig. 3, item 114; fig. 4, item 114, 128; p [0025], “maintenance applications such as the AMS application may be installed in and executed by one or more of the user interfaces [dashboard] 14A associated with the distributed process control system 14 to perform maintenance and monitoring functions, including data collection related to the operating status of the devices 16”; p [0071], “the data collection system 212 requests [alert] operational status information [ready for analysis] associated with one or more rotating equipment entities”; the Examiner notes that the option of which “machine is ready” was chosen) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize dashboard configuration as taught by Reeves in the combined art of Lofall, Rhoe and Grant for the expected benefit of to perform maintenance and monitoring functions in a distributed process (Reeves – p [0025]).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Akiko (JP20033223215, 2003, hereafter “Akiko). And Mobley. 
Regarding claim 11, the combined art of Lofall, Rhoe and Grant discloses all of the limitations on which this claim depends, further, Grant discloses an operational dashboard module, accessible over the communication network (Grant – p [0036]).
The combined art of Lofall, Rhoe and Grant does not explicitly disclose identify the state of scheduled data collection for plants being monitored at the data center, and to identify machines or routes of machines that are due or overdue for routine data collection.
Akiko teaches identify the state of scheduled data collection for plants being monitored at the data center (Akiko – p [0019], “monitor the state of each monitoring item such as a plant or equipment, not the state of each device”; p [0025], “the information providing means may provide the state of any object selected [scheduled data collection] by the operator”)

The combined art of Lofall, Rhoe and Grant and Akiko does not explicitly disclose identify machines or routes of machines that are due or overdue for routine data collection.
Mobley teaches identify machines or routes of machines that are due or overdue for routine data collection (Mobley - page 342, bullet #2, teaches automatically reports missing data and machines overdue for monitoring, acting as a reminder).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Mobley in the combined art of Lofall, Rhoe, Grant and Akiko for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Reeves teaches alert an operator of the one or more vibration analysis units that data from a particular machine-under-test or a specified set of machines is due or overdue for collection (Reeves – p [0071], “the data collection system 212 requests [alert] operational status information [data is due] associated with one or more rotating equipment entities”; the Examiner notes that the option of notification of when “collection is due” was selected). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the alert as taught by Reeves in the combined art of Lofall, Rhoe and Grant for the expected benefit of facilitating the flow of content across the department processes within an organization (Jenkins – p [0122]).

 (Bailey – p [0495], “if the system management server 625 ascertains from internal data that a first input feeder [data collector] of the facility-wide sorting and/or sequencing system 641 is operating at maximum capacity or even behind schedule by a certain amount of time, then the system management server 625 may dictate that no more pallets be moved to that first input feeder until the backlog is cleared, or that pallets be routed to other input feeders that can handle the workload”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Mobley.
Regarding claim 16, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, further, Lofall discloses generate reports identifying health status and recommended maintenance actions of the machines-under-test (Lofall – col 19, lines 30-45, teaches assessing the health of the machine; col. 20, line 60-70, teaches making repair recommendations; col. 22, lines 1-making a repair recommendation based on a diagnostic score [health value]).
The combined art of Lofall, Rhoe, and Grant does not explicitly disclose generate alert messages to a maintenance planner indicating that machines in a particular plant have been reviewed.
Mobley teaches generate alert messages to a maintenance planner indicating that machines in a particular plant have been reviewed (Mobley – page 163, paragraph 2, “Reset After Maintenance”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize notification as taught by Mobley in the combined art of Lofall, Rhoe and Grant for the expected benefit of implementing well-understood features of predictive maintenance technologies. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall, Rhoe and Grant in view of Reid et al (PGPub No US 2002/0032544, hereafter “Reid”).
Regarding claim 20, the combined art of Lofall, Rhoe, and Grant discloses all of the limitations on which this claim depends, however, it does not explicitly disclose enable a database on the one or more vibration analysis units to replicate with a master database in the data center, via the communication network, for data redundancy.
Reid teaches enable a database on the one or more vibration analysis units to replicate with a master database in the data center, via the communication network, for data redundancy (Reid – p [0055]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the replication as taught by Reid in the combined art of Lofall, Rhoe, and Grant for the expected benefit of providing special analysis or offer user support from a central location (Reid – p [0018]).
Regarding claim 21, the combined art of Lofall, Rhoe, Grant and Reid discloses all of the limitations on which this claim depends, further, Reid, discloses replication with the master database is selectively performed manually under operator control or automatically according to a regular time interval (Reid – p [0018], teaches automatic replication; p [0066], teaches periodic replication).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Lofall.
Regarding claim 24, Grant discloses an input unit configured to receive an input of field notes information from an operator of the input unit (Grant – fig. 6; p [0043], teaches the user may annotate [field notes] the analysis; p [0046], teaches entering text into a hand-held device), the field notes information being related to one or more observed fault conditions of the machine-under-test observed by the operator of the input unit during the one or more measurement tests (Grant – p allows for annotation of the data acquisition process beyond the limitations of the sensor[s] and simultaneously testing in the field while annotating smells/sights related to the readings; p [0070], teaches annotations may be entered linked to particular observations, to a trial, or to the process as a whole; by annotating the event otherwise anomalous or difficult data readings may be accounted for allowing for the accounting of readings that may otherwise be anomalous or difficult data to analyze; where any of the smells/sights/annotations may be related to an observed fault condition; p [0026], teaches analysis that suggests intervention or alteration can be performed by the human user who is on the spot, or signaled by or through him to handle problems beyond the scope of a particular specialized computer program or hardware [observed fault conditions]), the input unit being configured to incorporate the field notes information into the data such that the data is linked to the one or more observed fault conditions (Grant – p [0070], “Annotations may be entered linked to particular observations, to a trial, or to the process as a whole”); and 
a communication unit (Grant – fig. 4; p [0034]), configured to transmit the data and field notes information to the remote diagnostic center over a communication network (Grant – fig. 4; p [0034]) once vibration data has been acquired from each machine along the route.
Grant does not explicitly disclose the data is vibration data, transmit once vibration data has been acquired from each machine along the route such that transmitted vibration data and field notes information are placed in a data processing queue of the remote diagnostic center to be reviewed by a remote analyst having access to the remote diagnostic center during a subsequent period after all machines on the route have been tested by the operator, wherein the route of machines to be tested is located at an industrial site remote from the remote diagnostic center.
Lofall teaches the data is vibration data (Lofall – col. 2, lines 10-20), transmit once vibration data has been acquired from each machine along the route (Lofall – col 4, lines 10-20, teaches sampling mechanical vibration signals transmitted from sensors; fig. 2, items 50, 10, shows collected data is available to the data center [item 50]; col. 7, lines 30-35, teaches specific data collection "routes" are downloaded to a purpose-built data collector, then after data is acquired, uploads the "route" back to the host system [remote diagnostic center]; col. 7, lines 40-45, “Remote sites may connect to either a common server out on the Internet or through a company's Internet connection to a centralized server on site”) such that transmitted vibration data and field notes information are placed in a data processing queue of the remote diagnostic center to be reviewed by a remote analyst having access to the remote diagnostic center during a subsequent period after all machines on the route have been tested by the operator (Lofall – col 8, lines 45-60, teaches periodically providing data to a central headquarter; col 11, lines 25-55, teaches the expert system would send automatic e-mails [developing a queue], to pertinent people [remote analyst] for further review; the Examiner notes that the limitation, “a remote analyst having access to the remote diagnostic center during a subsequent period after all machines on the route have been tested by the operator”, recites required conditions, which must be in place, for the analyst to review the data), wherein the route of machines to be tested is located at an industrial site remote from the remote diagnostic center 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the remote data analysis as taught by Lofall in Grant for the expected benefit of Data Consolidation of an environment where data sets can be updated by individuals and then brought together in a r central database server for analysis (Lofall – col. 8, lines 40-65).	
Regarding claim 25, the combined art of Grant and Lofall discloses all of the limitations on which this claim depends, further, Lofall, discloses an expert system configured to generate a diagnostic report identifying one or more machine faults (Lofall – col 16, lines 45-65, teaches the device has an expert system and which provides a machine fault diagnoses [report] to the user; col 19, lines 6-70, teaches the expert system outputs a report), and the communication unit is configured to transmit the diagnostic report to the remote diagnostic center to establish priorities for review of received data (Lofall – col 21, line 60 – col. 22, line 10, teaches using the expert system report and a central database to determine diagnostic scores [priorities]) by one or more remote analysts (Lofall – col. 8, lines 40-65, teaches management at the central location can perform trend analysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862